Citation Nr: 0803882	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-38 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from March 1978 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  

The underlying issue of service connection for a respiratory 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In December 2006, the veteran submitted a letter, along with 
a copy of an Internet printout regarding the causes of 
chronic obstructive pulmonary disease (COPD).  No waiver of 
review of that evidence by the agency of original 
jurisdiction has been submitted and therefore referral to the 
RO of evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  Because the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted to the Board in December 2006.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  In a January 1996 rating action, the RO denied 
entitlement to service connection for a respiratory 
disability, claimed as bronchitis.  The veteran was provided 
notice of the decision and his appellate rights.  He did not 
appeal.  

2.  In November 2003, the veteran filed an application to 
reopen his claim.   

3.  Additional evidence received since the January 1996 
rating action is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.   

CONCLUSIONS OF LAW

1.  The January 1996 rating action, which denied entitlement 
to service connection for a respiratory disability, claimed 
as bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the January 1996 rating 
action is new and material, and the claim of entitlement to 
service connection for a respiratory disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002 & Supp. 2007).  Given the favorable outcome as 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The veteran's original claim of entitlement to service 
connection for a respiratory disability, claimed as 
bronchitis, was denied by the RO in a January 1996 rating 
action.  At that time, the RO noted that the veteran had an 
abnormal chest examination with rales and wheezing of both 
lung fields upon his enlistment examination.  The veteran 
gave a history of bronchitis in 1972 prior to service and 
reported smoking cigarettes one pack per day.  Discharge 
examination showed that the veteran's lungs and chest were 
normal.  Thus, the RO concluded that the veteran had 
bronchitis prior to service and that there was no evidence of 
record showing aggravation of the condition during service 
beyond its natural progression.  The veteran was provided 
notice of the decision and his appellate rights but did not 
subsequently file a timely appeal.  Therefore, the January 
1996 rating action became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the January 1996 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the veteran 
submitted his current claim to reopen in November 2003, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the January 1996 rating 
action consisted of the veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, the veteran's service 
medical records, and a VA examination report, dated in 
September 1995.  

The veteran's DD Form 214 shows that he served in the United 
States Navy from October 1, 1990 to October 31, 1994, and 
that he had 12 years, 6 months, and 29 days of active service 
prior to October 1, 1990.  The veteran's Military 
Occupational Specialties (MOS's) were boiler repair 
technician (7 years, 1 month), automatic combustion control 
console operator (12 years, 11 months), and instructor (10 
years, 4 months).  The veteran's service awards and 
decorations include the National Defense Service Medal, the 
Southwest Asia Service Medal with 1 Star, the Sea Service 
Deployment Ribbon (3), and the Navy Achievement Medal with 1 
Star.  

The veteran's service medical records show that in January 
1978, the veteran underwent an enlistment examination.  At 
that time, in response to the question as to whether the 
veteran had ever had or if he currently had asthma, shortness 
of breath, chronic cough, or pain or pressure in the chest, 
the veteran responded "no."  He noted that he smoked one 
pack of cigarettes a day.  Upon physical examination, the 
veteran's lungs and chest were clinically evaluated as 
"abnormal."  The examiner noted that the veteran had rales 
and wheezing of both lung fields.  The examiner also noted 
that the veteran had a "history of bronchitis 1972."  

According to the veteran's service medical records, in April 
1986, the veteran was treated for reactive airway disease 
(RAD) secondary to a viral upper respiratory infection.  The 
veteran was told to decrease his smoking.  In December 1986, 
he was once again treated for RAD secondary to an upper 
respiratory infection.  

In May 1987, the veteran underwent an examination for the 
purpose of overseas transfer.  At that time, in response to 
the question as to whether the veteran had ever had or if he 
currently had shortness of breath, the veteran responded 
"yes."  The examiner noted that the veteran had been 
treated for bronchitis two times in the emergency room at the 
Balboa facility.     

In May 1993, the veteran participated in the Asbestos Medical 
Surveillance Program.  The veteran was examined according to 
current guidelines regarding exposure to asbestos.  On the 
basis of that examination, the examiner concluded that a 
medical condition was not detected that would place the 
veteran at an increased risk of material health impairment 
from exposure to asbestos, tremolite, anthophyllite, or 
actinolite.  

According to the records, in May 1994, the veteran was 
evaluated for an unrelated disorder.  At that time, the 
examiner noted that the veteran had been taking medication 
for "wheezing."  The veteran denied a history of asthma.  
The pertinent diagnosis was "RAD-possible bronchitis with ? 
COPD/restrictive component."  The examiner recommended that 
the veteran undergo pulmonary function testing, which was 
subsequently performed in June 1994.  The testing was 
interpreted as showing mild small airways obstruction, 
otherwise within normal limits.  

In August 1994, the veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
asthma, the veteran responded "no."  In response to the 
question as to whether the veteran had ever had or if he 
currently had shortness of breath, pain or pressure in chest, 
or chronic cough, the veteran responded "yes."  The 
examiner noted that the veteran had a history of RAD.  Upon 
physical examination, the veteran's lungs and chest were 
clinically evaluated as "normal."      

In September 1995, the veteran underwent a VA examination.  
At that time, the examiner stated that the veteran had a 
history of mild RAD, diagnosed in the early 1980's.  He had 
been treated with medication and inhalers.  The veteran had a 
history of tobacco use, currently smoking a pack a day.  
According to the examiner, pulmonary function testing in June 
1994 showed mild obstructive lung disease.  Following the 
physical examination, the examiner diagnosed the veteran with 
mild RAD.  

Evidence received subsequent to the January 1996 rating 
action consists of private medical records, dated from 
December 1994 to October 2001, received in July 2003, VA 
Medical Center (VAMC) outpatient treatment records, dated 
from December 2001 to September 2006, a VA Form 21-4138 
(Statement in Support of Claim), dated in May 2005, a private 
medical report, dated in July 2005, the veteran's substantive 
appeal, dated in November 2005, a letter from the veteran, 
dated in November 2006, and Internet printouts.  

Private medical records, dated from December 1994 to October 
2001, show that in December 1994, the veteran was treated for 
a complaint of asthma.  He noted that he had recently been 
discharged from the military and was taking medication for 
his asthma.  The physical examination showed that the 
veteran's chest was clear.  The assessment was asthma.  The 
records also reflect that in November 1998, it was reported 
that the veteran's breathing and asthma continued to do well 
on medication.  It was further reported that the veteran had 
not quit smoking.  The assessment was tobacco with asthma and 
COPD, stable.   

VAMC outpatient treatment records, dated from December 2001 
to September 2006, show that in December 2001, the veteran 
was treated for chronic asthma.  The examiner reported that 
the veteran took medication for his asthma.  In March 2002, 
the veteran underwent a follow-up evaluation.  At that time, 
the veteran's active medical problem list included asthma.  
Following the physical examination, the examiner diagnosed 
the veteran with COPD and reported that the veteran was doing 
well on his medications.  The remaining records show 
intermittent treatment for the veteran's COPD.  In April 
2004, it was reported that the veteran quit smoking in 1999.   

In a VA Form 21-4138, dated in May 2005, the veteran opined 
that his 13 years working in a boiler room and being exposed 
to many harmful fumes and vapors aggravated his pre-existing 
respiratory disability.  According to the veteran, in his 
early years in the military, he was never offered any kind of 
breathing protection.  He noted that on a regular basis, he 
was exposed to boiler exhaust gases, diesel fuel vapors, 
asbestos lagging, and many cleaning and other chemical 
vapors.  The veteran reported that later in his career, his 
MOS was as a boiler repairman which involved crawling in and 
out of boilers and using chemical cleaners for boiler repair.  
According to the veteran, at times, he was exposed to many 
hazardous fumes and particles in the air.  It was the 
veteran's opinion that those conditions aggravated his pre-
existing respiratory disability.  He further opined that 
during the three months he spent in the Persian Gulf region 
on the USS Samuel Gompers during the first Persian Gulf War, 
he was exposed to all the soot in the air which aggravated 
his respiratory condition.  According to the veteran, the sky 
was black all of the time.  The veteran stated that the ship 
was in port in Saudi Arabia for the entire three months.   

A private medical report, dated in July 2005, shows that at 
that time, the veteran underwent an echocardiography.  The 
results included trace tricuspid regurgitation with estimated 
pulmonary artery pressure at the upper limits of normal.  

In the veteran's substantive appeal, dated in November 2005, 
the veteran contended that COPD was not only caused by 
smoking, but that it was also caused by environmental 
hazards, namely fossil fuel combustion such as diesel fuel 
and oil fires.  According to the veteran, during his tour in 
the Navy as a boiler technician, he was exposed to 
environmental hazards for approximately 13 years in the 
boiler room.  He indicated that he was also a Navy certified 
boiler repairman which involved cleaning the anteriors of the 
exhaust stacks with a wire brush.  According to the veteran, 
on many occasions, the unburned particles were loosened and 
suspended in the air that he breathed.  In support of his 
contentions, the veteran submitted a copy of an internet 
printout regarding the causes of COPD.  According to the 
printout, possible causes of COPD included long-term exposure 
to lung irritants such as industrial dust and chemical fumes.   

In a letter from the veteran, dated in November 2006, the 
veteran maintained that he had a respiratory disability, to 
include COPD, asthma, and bronchitis, which was either caused 
or aggravated by his many years of working in a shipboard 
industrial environment (boiler room, engine room, water 
tanks, fuel tanks) where he was exposed to toxic and harmful 
fumes and chemicals.  The veteran further contended that he 
was exposed to environmental hazards while stationed aboard 
the USS Samuel Gompers sitting in port in Saudi Arabia during 
the first Gulf War.  In support of his contentions, the 
veteran submitted an internet printout regarding the causes 
of COPD.  In the printout, it was reported that working 
around certain kinds of chemicals and breathing in the fumes 
for many years may irritate the lungs and contribute to COPD.  
In addition, working in a dusty area over many years and 
heavy exposure to air pollution could also irritate the lungs 
and contribute to COPD.   

The Board has reviewed the evidence since the January 1996 
rating action and has determined that the private medical 
records, dated from December 1994 to October 2001, the VAMC 
outpatient treatment records, dated from December 2001 to 
September 2006, and the May 2005, November 2005, and November 
2006 statements from the veteran, with attached Internet 
printouts, are all new and material.  In regard to the 
aforementioned private medical records and VAMC outpatient 
treatment records, this evidence is new in that it was not 
previously of record.  It also bears directly and 
substantially on the issue of service connection for a 
respiratory disability.  In this regard, the aforementioned 
evidence shows diagnoses of asthma and COPD, which were not 
previously shown.  The Board recognizes that in the RO's 
prior decision in January 1996, the RO concluded that the 
veteran's pre-existing bronchitis was not aggravated by 
service.  However, as explained below, the veteran's new 
contentions include the argument that he has a current 
respiratory disability, to include COPD, asthma, and 
bronchitis, that was either caused or aggravated by his 
period of military service, specifically his in-service 
exposure to environmental hazards due to his MOS as a boiler 
repairman.  Thus, this new evidence showing current diagnoses 
of asthma and COPD provides an unestablished fact necessary 
to substantiate the claim for service connection for a 
respiratory disability, and raises a reasonable possibility 
of substantiating the claim.  

The Board also notes that the May and November 2005, and 
November 2006 statements from the veteran are new in that 
they provide more specific information regarding his 
responsibilities as a boiler repair technician.  In the 
statements, the veteran maintained that his MOS as a boiler 
repairmen involved crawling in and out of boilers and using 
chemical cleaners for boiler repair.  According to the 
veteran, at times, he was exposed to many hazardous fumes and 
particles in the air.  It was the veteran's contention that 
those environmental hazards either caused or aggravated his 
respiratory disability, to include COPD, asthma, and 
bronchitis.  In support of his contentions, the veteran 
submitted Internet printouts which related that COPD could be 
caused by long-term exposure to lung irritants such as 
industrial dust and chemical fumes.  This evidence was not 
previously of record and its new elements are not cumulative 
or redundant of evidence previously of record.  In addition, 
when this evidence is considered in conjunction with the 
evidence previously of record, which includes the veteran's 
DD Form 214 confirming that the veteran's MOS's were as a 
boiler repair technician and automatic combustion control 
console operator, and from which it can be inferred that he 
was exposed to environmental hazards, the new evidence 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  Thus, in light of 
the above, the added evidence is new and material evidence 
and the claim is reopened.  The Board's decision is strictly 
limited to the reopening of the claim and does not address 
the merits of the underlying service connection claim.  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a respiratory disability; the 
appeal is granted to this extent only.  





REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for a respiratory disability must be 
adjudicated on a de novo basis without regard to the finality 
of the January 1996 rating decision.       

In this case, the Board is of the opinion that in light of 
the veteran's service medical records showing that the 
veteran's lungs and chest were clinically evaluated as 
"abnormal" at the time of his induction into the military, 
and a history of bronchitis was noted, and given that the 
veteran received treatment during service for bronchitis, 
RAD, and obstructive lung disease, and that there is evidence 
of a current respiratory disability, to include COPD, asthma, 
and bronchitis, a VA examination, as specified in greater 
detail below, should be performed.  See 38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA respiratory examination to determine 
the nature and etiology of any current 
respiratory disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must review all the evidence of 
record, to specifically include the 
veteran's service medical records.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.  

After reviewing the claims file and 
examining the veteran, the examiner must 
render an opinion as to the following: (i) 
did the veteran enter service with a pre-
existing respiratory disorder and if so, 
what was the nature of the disorder; (ii) 
if the veteran entered service with a pre-
existing respiratory disorder, was there 
an increase in symptomatology during 
service, and if so, did that increase 
represent a worsening of the underlying 
condition, to include as due to exposure 
to environmental hazards as a result of 
the veteran's MOS's as a boiler repair 
technician and automatic combustion 
control console operator, or represent a 
natural progression of the disorder; and 
(iii) if the veteran did not enter service 
with a pre-existing respiratory disorder, 
is any currently diagnosed respiratory 
disorder, to specifically include COPD, 
asthma, and/or bronchitis, at least as 
likely as not related to service, to 
include any exposure to environmental 
hazards therein.  The examiner is asked to 
carefully consider service medical records 
that include the veteran's enlistment 
examination report, dated in January 1978, 
in which the veteran's lungs and chest 
were clinically evaluated as "abnormal" 
and it was noted that the veteran had a 
history of bronchitis since 1972.  The 
records also show in-service treatment for 
bronchitis, RAD, and obstructive lung 
disease, and include the veteran's 
separation examination report, dated in 
August 1994, at which time the veteran's 
lungs and chest were clinically evaluated 
as "normal."  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.  If an 
opinion cannot be expressed without resort 
to speculation, the examiner should so 
indicate.    

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


